                                         UNITED
                       Case 1:20-cv-00369-AJ    STATES DISTRICT
                                              Document          COURT
                                                        3-2 Filed 03/25/20 Page 1 of 2
                                                     DISTRICT OF NEW HAMPSHIRE

___________________________
Plaintiff

v.                                                               Civ. No. ________________________

___________________________
Defendant

                                           NOTICE OF ASSIGNM ENT TO UNITED STATES
                                            M AGISTRATE JUDGE AND CONSENT FORM

NOTICE: PLAINTIFF(S) FILING A NEW CIVIL CASE--AND PLAINTIFF(S) IN A REM OVAL CASE HAVING
DEFENDANT(S) W HO STILL M UST BE SERVED--SHALL SERVE THIS NOTICE W ITH THE COM PLAINT ON THE
DEFENDANT(S)

          This civil case has been randomly assigned to United States Magistrate Judge Johnstone for all purposes including trial, entry of
final judgment, and any post-judgment proceedings. A Magistrate Judge is permitted to exercise this jurisdiction only if all parties consent.
Note that a party may refuse to consent without any adverse substantive consequences.

         One party (hereafter the "Filing Party") is responsible to consult with all parties and to electronically file this form with the court
advising either that all parties consent to the Magistrate Judge's jurisdiction or that consent is not unanimous. The Filing Party shall submit
this consent form as follows: (1) the plaintiff, or the removing defendant if the case was initiated by a Notice of Removal, shall consult
with the parties and file this form on or before the deadline for filing the discovery plan (or on or before the deadline for filing the
administrative record in an ERISA or IDEA case) unless a defendant files a Rule 12(b) motion, (2) if any defendant files a Fed. R. Civ. P.
12(b) motion or other dispositive motion in lieu of an answer, the plaintiff shall consult with the parties and file this form on or before the
deadline for filing a response to the Rule 12(b) motion. Only one document should be filed. W hile consent is voluntary, submission of this
form indicating whether the parties consent to the Magistrate Judge's jurisdiction is mandatory.

                                  CONSENT TO PROCEED BEFORE A U.S. M AGISTRATE JUDGE
                                         (To Be Completed Only If All Parties Consent)

         In accordance with Fed. R. Civ. P. 73, 28 U.S.C. § 636(c), and Local Rule 73.1(b)(2), the undersigned pro se party or counsel of
record consent to have Magistrate Judge Johnstone conduct all further proceedings in this case, including trial, entry of judgment and any
post-judgment proceedings, with any appeal going directly to the First Circuit Court of Appeals in the same manner as an appeal from any
other judgment of this district.


              Party Represented                       Signature of Counsel/Pro Se Party                               Date




        (Signatures may be in "/s/" format. See AP 2.7(b). Use additional forms if additional party represented spaces are needed)

                                                                     ~OR~

                         REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. M AGISTRATE JUDGE
                          (To Be Completed If Any Party Does Not Consent--Please DO NOT Identify Party)

         In accordance with Fed. R. Civ. P. 73, 28 U.S.C. § 636(c), and Local Rule 73.1(b)(2), the parties advise the court that at least one
party does not consent to the Magistrate Judge's jurisdiction. The parties understand that the case will be randomly assigned to proceed
before a U.S. District Judge and that pretrial matters may be referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b), Fed. R. Civ.
P. 72, and Local Rule 72.1.

Date: ______________________                                     __________________________________________
                                                                 Filing Party (or their counsel)


USDCNH-54 (6/2/14)(PREVIOUS EDITIONS OBSOLETE)
                    Case 1:20-cv-00369-AJ Document 3-2 Filed 03/25/20 Page 2 of 2




                                              CERTIFICATE OF SERVICE

I hereby certify that this form was served on the following persons on this date and in the manner
specified herein:

Electronically Served Through ECF:




Conventionally Served:




______________________
Date                                                             Signature
